7 N.J. 345 (1951)
81 A.2d 758
HARRY GLIDEAR, PETITIONER-RESPONDENT,
v.
HAROLD A. CHARLES, ET AL., RESPONDENTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued June 18, 1951.
Decided June 25, 1951.
Mr. Raymond L. Cunneen argued the cause for the appellants.
Mr. Benjamin H. Priest argued the cause for the respondent.
*346 PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Rogers in the Superior Court, Appellate Division.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, HEHER, OLIPHANT, WACHENFELD, BURLING and ACKERSON  7.
For reversal  None.